Citation Nr: 0723314	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed bilateral hearing loss due to in-
service noise exposure.

3.  The veteran developed tinnitus due to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran indicates that he was not treated for hearing 
loss or tinnitus during service or within one year of 
discharge from service.  The veteran believes that his 
progressive hearing loss and tinnitus resulted from his noise 
exposure while in service.  During service, the veteran was 
stationed at the Kingsville, Texas, Naval Air Station.  He 
contends that he was assigned the duty of storekeeper, and he 
was also assigned duties as an aircraft plane captain.  He 
states that he was in charge of taxiing, parking and moving 
planes; all accomplished without hearing protection. The 
veteran's wife notes, and the veteran confirms, that he could 
not hear his children crying when they were babies, and their 
first child was born in 1961.  The veteran maintains that 
both prior to, and after service, he farmed.  He states that 
when he was using heavy equipment on the farm, he would wear 
foam ear plugs.  The veteran first sought treatment for his 
hearing loss in 1991, and he has been treated ever since.  In 
1991, he was fitted for and purchased hearing aids.  

In December 1999, the veteran again sought treatment for his 
hearing loss and tinnitus.  The hearing evaluator submitted 
an opinion letter to the VA, dated March 2003.  The evaluator 
indicated that due to the veteran's military history and the 
December 1999 testing performed, it was the evaluator's 
opinion that it was more likely than not that the veteran's 
hearing loss was a result of his military service.  

In July 2003, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
65
75
85
LEFT
45
45
60
75
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  

The VA audiologist diagnosed the veteran has having moderate 
to severe sensorineural hearing loss in both ears.  Also, the 
audiologist diagnosed the veteran as having constant 
bilateral tinnitus.  The audiologist opined that the 
veteran's hearing loss and tinnitus were less likely than not 
caused by his noise exposure during his military service.  
When forming this opinion, the audiologist emphasized the 
veteran's occupational noise exposure, as well as, the 
veteran's service medical records (SMRs).  The SMRs reflected 
that both upon enlistment and discharge, the veteran had 
15/15 hearing.  The audiologist also noted that the veteran 
did not seek treatment for hearing loss and tinnitus while in 
service, or within one year of discharge from service.  

The veteran sought treatment in January 2004, the audiologist 
indicated that the veteran's sensorineural bilateral hearing 
loss may have begun in the military.  In February 2004, the 
veteran again sought treatment.  The results of the 
evaluation indicated that the veteran's hearing loss ranged 
from moderate loss in lower frequencies and a profound loss 
in higher frequencies.  In addition, the evaluator found that 
the veteran's hearing loss was a sensorineural loss that is 
typically caused by significant noise exposure.  The 
evaluator also opined that the hearing loss was more likely 
than not caused by noise exposure and that the veteran's 
history of exposure to jet engine noise would or could have 
caused the loss.  

Following a complete review of the record evidence, the Board 
finds that the veteran's contentions is consistent with the 
nature of his service duties while stationed in Kingsville, 
Texas.  Additionally, the veteran has consistently been 
diagnosed as having bilateral hearing loss and tinnitus.  The 
evidence shows that the veteran wore foam ear plugs while 
farming both before and after service.  Also, the evidence 
shows that the veteran was exposed to jet engine noise for 
five months.  Moreover, the VA audiologist noted that the 
veteran had significant noise exposure while in service, 
although there were no documented complaints of hearing loss 
or tinnitus in the SMRs.  Three other audiologists indicated 
that the veteran's hearing loss and tinnitus could be related 
to his in-service noise exposure.  The Board finds all 
audiologist reports credible and reflective of the medical 
history as presented by the veteran.  Therefore, in light of 
the credible evidence that the only unprotected periods of 
noise exposure were during service, the Board finds the 
evidence to be in relative equipoise as to the origin of the 
disabilities.  Accordingly, reasonable doubt is resolved in 
the veteran's favor and service connection is granted for 
bilateral hearing loss and tinnitus as having developed as 
results of in-service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulation governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
law and regulation governing the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


